 MIDDLE EASTERN BAKERYMiddle Eastern Bakery and Bakery & ConfectioneryWorkers International Union of America, AFL-CIO, Local 37. Case 31-CA-8399July 17. 1979DECISION AND ORDERBy CHAIRMAN FANNING AND) MEMBERS JENKINSANI) PENELI.OUpon a charge filed on September 27. 1978, byBakery & Confectionery Workers InternationalUnion of America, AFL-CIO, Local 37, herein calledthe Union, and duly served on Middle Eastern Bak-ery, herein called Respondent, the General Counselof the National Labor Relations Board, by the ActingRegional Director for Region 31, issued a complainton November 15, 1978, against Respondent allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges, in substance, that on October 14, 1977,following a Board-conducted election in Case 31RC-3934, the Union was duly certified as the exclu-sive collective-bargaining representative of Respon-dent's employees in the unit found appropriate; andthat, commencing on or about October 14, 1977, andat all times thereafter Respondent has refused andcontinues to date to refuse to bargain collectivelywith the Union as the exclusive bargaining represent-ative, although the Union has requested and is re-questing it to do so.The complaint also alleges that on September IIand 25, 1978, Respondent threatened to put in newmachinery, lay off its employees, and return to a fam-ily business as a means of avoiding Respondent's ob-ligation to bargain collectively with the Union. Re-spondent, although duly served, failed to file a timelyanswer to the complaint.On December 18, 1978, counsel for the GeneralCounsel filed directly with the Board a motion totransfer the proceeding to the Board for summaryjudgment based on Respondent's failure to file an an-swer to the complaint. Subsequently, on December28, 1978, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causeon or before January 11, 1979, why the GeneralCounsel's Motion for Summary Judgment should notbe granted. By letter dated March 7, 1979, counsel forRespondent requested an extension of time to re-spond to the Notice To Show Cause. An extensionwas granted, and by letter dated April 2, 1979, whichwas received by the Board on April 6, Respondentfiled an answer.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act. as amended. the Na-tional L.abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8. as amended.provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, den., orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state.such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificaldenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found b theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent herein specifically states that unless an an-swer is filed within 10 days of service thereof "all ofthe allegations in the Complaint shall be deemed tobe admitted to be true and may be so found by heBoard." According to the Motion for Summar Judg-ment, the Acting Regional Director, on Novenmber15, 1978, served the complaint on Respondent hb reg-istered mail. On December 5, 1978, counsel fir theGeneral Counsel sent a letter by regular mail to Re-spondent requesting an answer to the complaint bhDecember 12, 1978, and advising Respondent thatunless an answer to the complaint were filed h thatdate she would seek summary judgment in the pro-ceeding. Counsel for the General Counsel certifiedthat as of December 15. 1978, the date of the motion.no answer had been received, and Respondent h;adnot made a request for an extension of time to file ananswer.In his March 7. 1979. letter to the Board requestingan extension of time in which to respond to the N,-tice To Show Cause, Respondent's counsel asserted.without further explanation. that he had ':just re-243 NLRB No. 95503 I)l('ISIONS OF NAl IONAL LABOR RELATIONS BOARI)ceived copies of all documents." Respondent's coun-sel also asserted that Respondent does not have "salesof $50,000 outside the state as alleged and ... its salesare nowhere near $500,000 as also alleged" in thecomplaint.As indicated previously, by letter dated April 2,1979, which was received by the Board on April 6,Respondent filed a document styled its "Answer."Therein Respondent denied certain paragraphs of thecomplaint, including subparagraphs 2(h) through (f)which allege certain commerce facts. Respondent alsodenied paragraph 3 which alleges that Respondent isan employer engaged in commerce and in a businessaffecting commerce within the meaning of Section2(6) and (7) of the Act and paragraph 4 which allegesthat Respondent is an employer engaged in com-merce and that the Board should assert jurisdictionover Respondent's operations under the rationale ofTropicana Products, Inc., 122 NLRB 121 (1958). Inaddition, Respondent denied that various individualsnamed in the complaint are its owners, agents, or su-pervisors, and that it has a duty to recognize and bar-gain with the Union.Finally, Respondent asserted that its current ownerpurchased the business "as of January 1, 1978, and... had nothing to do with the purported election ofAugust 10, 1977." As affirmative defenses Respon-dent asserted the following: (I) any alleged unfair la-bor practices were the acts of a prior owner; (2) Re-spondent "is a small neighborhood business withgross sales of less than $150,000"; and (3) Respondentis not a successor owner and any acts of the formerowner "occurred more than six months prior to thefiling of said charges."In her "Motion To Transfer Case To and ContinueProceedings Before the Board and for SummaryJudgment," counsel for the General Counsel avers.inter alia, that copies of the unfair labor practicecharge, the complaint and notice of hearing, and aletter reminding Respondent of the requirement thatan answer be filed were properly served on Respon-dent. Attached to the motion are copies of the rel-evant documents with affidavits of service. Respon-dent failed to file an answer to the complaint and didnot request an extension of time in which to file ananswer. Furthermore, in its response to the Notice ToShow Cause, Respondent offers no explanation for itsfailure to file a timely answer to the complaint.As Respondent failed to file an answer within 10days from the service of the complaint and no goodcause for its failure to answer has been shown, inaccordance with Section 102.20 of the Board's Rulesand Regulations, Series 8, as amended, the allegationsof the complaint herein are deemed to he admitted tobe true and are so found by the Board.' The GeneralCounsel's Motion for Summary Judgment is granted.2On the basis of the entire record, the Board makesthe following:FINDIN(S O()F A(I1. III: BUSINESS ()1: RI:SP()NI)lNIRespondent is now, and has been at all times mate-rial herein, engaged in the manufacture and whole-sale sale of bakery products with a place of businesslocated in Hollywood, California. During the pastyear we find, as alleged in the complaint, Respondenthad gross revenues valued in excess of $500,000 andpurchased goods valued in excess of' $50,000 directlyfrom sellers or suppliers located outside the State ofCalif'ornia.We find on the basis of the foregoing that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.3Respondent's attempt to answer the complaint by its response to theNotice To Show Cause, which it styled its "Answer," is untimely. See TheMonroe Furnurn e Comparn. Ins. 231 NL.RB 143 (1977); Evans ExpressComparnv. In.., and Intercontinental SsrrLem. Inc. 232 NLRB 655 (1977).2Assuming, arguendo. it were necessary to reach the various defensesraised by Respondent in its answer of April 2, 1979, we would find themwithout merit. First. Respondent's jurisdictional contentions are discussedand disposed of at 1a. 3. infra. Second, inasmuch as the charge in this casewas filed on September 27. 197h, and the complaint alleges 8(a)(l) violationson September II and 25. as well as a continuing violation of Sec. 8(a)(5) and(I) within the 6-month period preceding the charge, it is clear, contrary toRespondent, that this proceeding is not barred under Sec. IO(b) of the Act.Finally, although Respondent asserts a change in ownership through the saleof the business and that it is not a "successor" owner obligated to remedy theunfair labor practices of a "former owner," we conclude that the bare asser-tion of such matters at this late stage of the proceeding is not sufficient towarrant denial of the Motion for Summary Judgment. Ct. Heavy Lift Ser-rices. Inc., 234 NLRB 1078 (1978). (Member Jenkins adheres to his dissent-ing opinion in that case but notes that special circumstances were presenttherein. Member Jenkins agrees with his colleagues that this Respondent's"affirmative defenses" all short of establishing the existence of factual issuesnecessitating a hearing.) In any event, it is well settled that mere change inownership alone is not such an unusual circumstance as to affect the repre-sentative status of the Union i the circumstances present here. See JohnsonRead Mix Co., 142 NLRB 437 (1963). Finally, we note that it is also wellsettled that a successor employer may be required to remedy the unfair laborpractices of its predecessor See Pierre Pellaton Enterprises, Inc.. 222 NLRB555 (19761.3 According to the Motion for Summary Judgment. the Union filed a rep-resentation petition on August 10, 1977, and Respondent was duly servedwith a copy of the petition and the notice of hearing by certified mail andwith a subpena duces tecm by registered mail. Respondent did not enter anappearance at the hearing and refused to respond to the subpena duces tecumwhich sought production of documents indicating relevant commerce infor-mation. In our consideration of this case we will take official notice of therecord in the representation proceeding. Case 31 R 3934. as the term "rec-ord" is defined in Secs. 102.68 and 102.69(g) of the Board's Rules and Regu-lations. Series 8, as amended. See I.T ElIczrrorvrtems. In'.. 166 Nl.RB 938(1967). enfd. 388 F.2d 683 (4th ('r 1968). Golden Age Beierage ('Co., 167NILRB 151 (19671. enfid 415 F.2d 26 (5th ('ir. 1969): Inrl'pe 'o v. Penello,504 Mll)DI.I EASI'IRN BAKERYII. II I.ABO()R OR(;ANIZ.AH()N INVO()I.VEI)Bakery & Confectionery Workers InternationalUnion of America, AFI. CIO, Local 37. is a labororganization within the meaning of Section 2(5) of theAct.II11. TIlE NFAIR AB()OR PRA('II(I:SA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production, sanitation and sales employeesemployed by Respondent at its 5405 HollywoodBoulevard, Hollywood, California, location: butexcluding all other employees, office clerical em-ployees, professional employees, guards and su-pervisors as defined in the Act.2. The certificationOn September 30, 1977, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 31, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on October 14, 1977, and the Union contin-ues to be such representative within the meaning ofSection 9(a) of the Act.269 F. Supp. 571 (D.C. Va. 1967); Foilett Corp.. 164 NLRB 378 (1967). enfd.397 F.2d 91 (7th Cir. 1968). Sec. 9(d) of the NLRA. as amended.The Regional Director, in his Decision and Direction of Election in thepredecessor representation case, found that during the pasl 12-month periodRespondent, in the course and conduct of its operations, purchased goodsvalued at approximately $38,000 directly from sources outside the State ofCalifornia and sold goods valued in excess of $180.000. (The record does notdisclose if those goods were sold outside the State of California or to custom-ers enaged in commerce.) Based on Tropicana Producis. Inc. supra. the Re-gional Director found that in the circumstances of this case where Respon-dent had been duly served by certified mail with the notice of hearing and acopy of the petition and had not entered an appearance at the representationheanng, the Board will assert jurisdiction where the record demonstrates theBoard's statutory jurisdiction irrespective of whether the record establishesthat Respondent's operations satisfy the Board's discretionar) jurisdictionalstandards. See. generally. C(is and Count, Electric Saniary Sewer Service,Inc.. 191 NLRB 167 (1971); Gateway Motor lxodge 222 NLRB 851 (1976.The Regional Director also noted that the entire record clearly indicates thatRespondent is extensively engaged in the purchase of goxods which travel ininterstate commerce, and that the Board's statutory ur;sdiction oser Re-spondent's operations is therefore manifest N RB s Rel/tamn Fuel 01lCorp., 371 U.S. 224 (1963)B. The Request To7 Bargain and Respotldent's ReluxialCommencing on or about October 14. 1977, and atall times thereafter the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout October 14, 1977, and continuing at all timesthereafter to date Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 14. 1977, and at all times thereafter refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that by such refusal Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.C. The Lizvoff ThreatsThe complaint alleges that at meetings with theUnion at Respondent's premises on September IIand 25, 1978, Respondent stated it had no need for aunion and that it planned to put in new machinery,lay off workers, and return to a family business.We find that by this conduct Respondent has inter-fered with, restrained, and coerced its employees andis interfering with, restraining. and coercing its em-ployees in the exercise of the rights guaranteed themunder Section 7 of the Act and thereby has engagedin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(I) of the Act. See TheMonroe Furniture Conmpanyv. Inc., supra;, Moldamaic.Inc.. 223 NLRB 1096 (1976).IV. TIlE FI:CtI ()F Il UNFAIR L.ABOR PRA('II('ESUPON (OMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate.and substantial relationship to trade, traffic, and com-merce along the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. I'E REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I1) of the Act. we shallorder that it cease and desist therefrom and, uponrequest. bargain collectively with the Union as the50)5 I)F('ISIONS OF NATIONAI LABOR RELATIONS BOARD)exclusive representative of all employees in the ap-propriate unit and, ift' an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/bla Lamar Hotel,140 NLRB 226, 229 (1962), enf'd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CoNluI.SIoNS OF IL.AWI. Middle Eastern Bakery is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Bakery & Confectionery Workers InternationalUnion of America, AFL CIO, Local 37. is a labororganization within the meaning of Section 2(5) of theAct.3. A unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct is as follows:All production, sanitation and sales employeesemployed by Respondent at its 5405 HollywoodBoulevard, Hollywood, California, location; butexcluding all other employees, office clerical em-ployees, professional employees, guards and su-pervisors as defined in the Act.4. Since October 14, 1977, the above-named labororganization has been and is now the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about October 14, 1977, andat all times thereafter to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain Respondenthas interfered with, restrained, and coerced and is in-terfering with, restraining, and coercing employees inthe exercise of the rights guaranteed them in Section7 of the Act and thereby has engaged in and is engag-ing in unfair labor practices within the meaning of'Section 8(a)( I) of the Act.7. By threatening on or about September II and25, 1978, to buy new machinery, lay off employees.and revert to a family business as a means of avoidingits collective-bargaining obligation with the above-named labor organization, Respondent has interferedwith. restrained, and coerced employees in the exer-cise of the rights guaranteed them in Section 7 of theAct and thereby has engaged in unfair labor practiceswithin the meaning of Section 8(a)( 1) of the Act.8. The aforesaid unftair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondents,Middle Eastern Bakery, Hollywood, California, its of-ficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of' pay, wages, hours, and other terms and con-ditions of employment with Bakery & ConfectioneryWorkers International Union of America, AFL-CIO,Local 37, as the exclusive bargaining representative ofits employees in the following appropriate unit:All production, sanitation and sales employeesemployed by Respondent at its 5405 HollywoodBoulevard, Hollywood, California, location; butexcluding all other employees, office clerical em-ployees, professional employees, guards and su-pervisors as defined in the Act.(b) Threatening to buy new machinery, lay off' em-ployees, and return to a family business as a means ofavoiding the duty to bargain collectively with Bakery& Confectionery Workers International Union ofAmerica, AFL-CIO, Local 37.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of' pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at is Hollywood, California. facility copies506 MID[)L.E EASTERN BAKERYof the attached notice marked 'Appendix."4Copiesof said notice, on forms provided by the RegionalDirector for Region 31, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 3 I1, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment ot a tInited Statescourt of appeals. the words in the notice reading "Posted h Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enfrircing an Order of the NationalLabor Relations Board."APPENDIXNOII(F To EMPI.OYEESPosIFrD BY ORDER OF TrH.NATIONAI. LABOR RE.ATIONS BARDAn Agency of the United States GovernmentWE wiIl. NOi refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Bak-ery & Confectioner Workers InternationalUnion of America, AFL CIO, Local 37, as theexclusive representative of the employees in thebargaining unit described below.WE W'AIl NO[ threaten our employees that wewill bun new machinery. lay off employees, andreturn to a family business as a means of' avoid-ing our collective-bargaining obligation withBakery & C'onfectioner\ Workers InternationalUnion of America, AF1. ('10. Local 37.Wl Will. Ni in any like or related mannerinterfere with. restrain, or coerce our employeesin the exercise of the rights guaranteed them b\Section 7 of the Act.WF Wl.., upon request, bargain with theabove-named Uinion, as the exclusive representa-tive of' all emploees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production, sanitation and sales employeesemployed by us at our 5405 Hollywood Boule-vard, Hollywood, California, location: but ex-cluding all other employees, office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.MII))l.E EASIFRN BAKIRY507